Citation Nr: 1811987	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to a compensable initial rating for left chest coronary artery bypass grafting scar. 



REPRESENTATION

The Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Board remanded the claim for further evidentiary development.


FINDING OF FACT

The Veteran's left chest coronary artery bypass grafting scar is manifested by a linear scar that is not painful and unstable and does not otherwise result in any disabling effect.


CONCLUSION OF LAW

The criteria for a compensable evaluation for coronary artery bypass grafting scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The Veteran alleges that his left chest coronary artery bypass grafting scar is entitled to a compensable rating.  The Board finds that the Veteran's disability picture most nearly approximates the criteria for a noncompensable rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Diagnostic Code (DC) 7800 addresses scarring of the head, face, or neck.  DC 7800 does not apply because the Veteran has a scar on his chest and not to the head, face, or neck.  Therefore, these rating criteria will not be further discussed.
  
DC 7801 concerns deep and nonlinear scars.  A 10 percent evaluation is warranted for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches.  Higher disability ratings are available with a greater area or areas of involvement.

DC 7802 concerns scars that are superficial and nonlinear.  A 10 percent rating is warranted for a superficial and nonlinear scar that involves an area or areas of 144 square inches or greater.

DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Five or more scars that are unstable or painful warrant a 30-percent disability rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2).  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.

DC 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  

The Veteran had a VA examination in February 2012.  The examiner noted that the Veteran's scar was located on his chest/sternum and measured 19 cm.  The examiner described the scar as linear.  The examiner also stated that the scar was not unstable.  The Veteran reported that his chest scar itched, but denied that it was painful.  Likewise, the examiner noted an absence of discomfort and tenderness.  The examiner opined that the Veteran's scar did not result in limitation of function.  

In a February 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran's representative argued that the Veteran's chest scar should be evaluated as 10 percent disabling as it "is considered to be slightly tender/sensitive, adhesed and unsightly."
The Veteran attended another VA examination in January 2013.  The examiner noted that the Veteran denied any complaints regarding his chest scar.  The examiner explained that there were no changes in the scar from the February 2012 VA examination.  The examiner reported that the Veteran's scar was not painful or unstable.  The examiner opined that the scar did not result in a limitation of function. 

DC 7801 and 7802 do not apply because the Veteran's scar is linear.  Regarding DC 7804, the Veteran is not entitled to a 10 percent rating because his chest scar has not been shown to be unstable or painful.  Both the February 2012 and January 2013 examiners noted that the Veteran did not complain of any pain to his chest scar.  Both examiners also noted that the Veteran's chest scar was not unstable.  The Board acknowledges the February 2012 statement from the Veteran's representative indicating that the scar "is considered to be slightly tender/sensitive."  However, this appears to be argument from the Veteran's representative rather than a relayed statement from the Veteran about his scar.  Additionally, it is contrary to what the Veteran reported just days later at the February 2012 VA examination, where he indicated only that the chest scar itched at times and did not report having any tenderness or pain.  Therefore, the Board places little weight of probative value on this statement from the Veteran's representative regarding the characterization of the scar.  Additionally, the Veteran has not provided evidence that he has begun experiencing pain in the scar since the January 2013 examination.  Thus, the Veteran is not entitled to a 10 percent rating.  

DC 7805 does not apply because the Veteran's chest scar does not have any disabling effects not considered under DCs 7800-7804.  Specifically, both VA examiners opined that the Veteran's scar did not result in any limitation of function.

The Board has considered whether any staged rating is appropriate for the assigned rating discussed above.  The Board has found that evidence regarding the level of disability for the Veteran's left chest coronary artery bypass grafting scar is consistent with the assigned rating for the entire relevant time period here on appeal.  There is no significant increase or decrease in symptoms of the disability at any time during the appeal period that would warrant a higher rating.  Accordingly, a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Therefore, the medical evidence shows that the Veteran's left chest coronary artery bypass grafting scar is most closely approximated by a noncompensable rating pursuant to DC 7804.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating. 38 U.S.C. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable rating for left chest coronary artery bypass grafting scar is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


